Case 2:16-md-02744-DML-DRG ECF No. 640 filed 06/10/20                PageID.29314         Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT LITIGATION                           Case Number 16-md-02744
                                                            Honorable David M. Lawson
                 MDL No. 2744                               Magistrate Judge David R. Grand

                                             /

  SOPHIE MANNARINO, as administrator for
  the Estate of MICHAEL J. MANNARINO,
  a.k.a. MICHAEL J. MANNARINO, JR.,

                 Plaintiff,                                 Case Number 18-10173
  v.                                                        Honorable David M. Lawson


  FCA US, LLC,

                 Defendant.
                                             /

                        ORDER DIRECTING PLAINTIFF TO RESPOND

         On May 20, 2020, the Court issued an order granting in part the defendant’s motion to

  exclude certain experts and also granting the plaintiff’s request to extend expert disclosure

  deadlines in this personal injury matter. On May 28, 2020, the defendant filed a motion for

  “clarification or reconsideration” of that order. The Court has reviewed the defendant’s motion

  and finds that it warrants a response.

         Accordingly, it is ORDERED that the plaintiff must file a response to the defendant’s

  motion for clarification or reconsideration (ECF No. 633) on or before June 23, 2020.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge
  Dated: June 10, 2020
